Name: 80/503/Euratom: Council Decision of 6 May 1980 appointing two members of the Advisory Committee of the Euratom Supply Agency
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-05-20

 Avis juridique important|31980D050380/503/Euratom: Council Decision of 6 May 1980 appointing two members of the Advisory Committee of the Euratom Supply Agency Official Journal L 124 , 20/05/1980 P. 0019****( 1 ) OJ NO 27 , 6 . 12 . 1958 , P . 534/58 . ( 2 ) OJ NO L 83 , 30 . 3 . 1973 , P . 20 . COUNCIL DECISION OF 6 MAY 1980 APPOINTING TWO MEMBERS OF THE ADVISORY COMMITTEE OF THE EURATOM SUPPLY AGENCY ( 80/503/EURATOM ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE STATUTES OF THE EURATOM SUPPLY AGENCY ( 1 ), AS AMENDED BY DECISION 73/45/EURATOM ( 2 ), AND IN PARTICULAR ARTICLE X THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 29 MARCH 1977 REPLACING THE MEMBERS OF THE ADVISORY COMMITTEE OF THE EURATOM SUPPLY AGENCY , HAVING REGARD TO THE OPINION OF THE COMMISSION , WHEREAS TWO SEATS HAVE BECOME VACANT ON THE ABOVEMENTIONED COMMITTEE FOLLOWING THE RESIGNATION OF MR R . NICHOLS AND MR G . WYNN , OF WHICH THE COUNCIL WAS INFORMED ON 26 FEBRUARY 1980 ; CONSIDERING THE NOMINATIONS SUBMITTED BY THE GOVERNMENT OF THE UNITED KINGDOM ON 26 FEBRUARY 1980 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR W . A . ROOKE AND MR H . G . STURMAN ARE HEREBY APPOINTED MEMBERS OF THE ADVISORY COMMITTEE OF THE EURATOM SUPPLY AGENCY IN PLACE OF MR R . NICHOLS AND MR G . WYNN FOR THE REMAINDER OF THE TERM OF OFFICE OF THE LATTER TWO , WHICH RUNS UNTIL 28 MARCH 1981 . DONE AT BRUSSELS , 6 MAY 1980 . FOR THE COUNCIL THE PRESIDENT G . ZAMBERLETTI